DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a source device” of claim 22 and “a source device” of claim 25 has no antecedent basis in Applicant’s Specification filed 03/19/2021.

Claim Objections

Claims 10 & 29 are objected to because of the following informalities:  

“the remote host though the network interface device” of line 6 of claim 10 should read as “the remote host through the network interface device”.
“The apparatus in claim 28_further comprising” of line 1 of claim 29 should read as “The apparatus in claim 28, further comprising”. 

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a PCIe functional element that supports both End-Point and Root-Complex modes” in claim 1 with the corresponding structure in Page 6, Paragraph 4 of Applicant’s Specification filed 03/19/2021 of a PCIe Connector, PCIe PHY, Logic Module, Hardware Multiplexors, Hardware Registers, Hardware State Machines, and/or Hardware Gates.
“a PCIe functional element that supports both End-Point and Root-Complex modes” in claim 12 with the corresponding structure in Page 6, Paragraph 4 of Applicant’s Specification filed 03/19/2021 of a PCIe Connector, PCIe PHY, Logic Module, Hardware Multiplexors, Hardware Registers, Hardware State Machines, and/or Hardware Gates.
“a source device, the source device capable of connecting to another NVMe over fabrics device and send and receiving data” in claim 22.
“sending NVMe over Fabrics data from the source device” in claim 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6, 13, and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, claim elements state “whereby the PCIe functional element End-Point and Root-Complex modes may be set by one or more of the following methods:… a hardware pin that is connected to power or ground, an SOC metal mask option”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Claim 6 discloses that End-Point and Root-Complex modes can be set through the use of certain methods, but the claim discloses a power/ground pin and an SOC metal mask option without further disclosing the methods of how they are used to set the modes in the PCIe functional elements. Applicant’s Specification filed 03/19/2021, Page 7, Paragraph 3 discloses that the storage controller uses hardware pins and SOC metal mask option to indicate a mode, but does not further disclose how the PCIe functional element modes are set using the hardware pin and SOC metal mask option.  

Regarding claim 13, claim elements state “whereby the PCIe functional element End-Point and Root-Complex modes may be set by one or more of the following methods:… a hardware pin that is connected to power or ground, an SOC metal mask option”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function for similar reasons as stated above for claim 6. 

Regarding claim 22, claim elements “a source device, the source device capable of connecting to another NVMe over fabrics device and send and receiving data” invoke 35 U.S.C. 112(f), but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Examiner notes that nowhere in the Specification mentions a source device. Applicant’s Specification filed 03/19/2021 discloses on Paragraph 1 of Page 8 that a remote NVMe_oF initiator over Ethernet communicates with the storage controller, but does not state what the remote initiator is nor if it is supposed to be a source device. 

Regarding claim 25, claim elements “sending NVMe over Fabrics data from the source device” invoke 35 U.S.C. 112(f), but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

Claims 23-24 and 26-27 are rejected because they are dependent on the rejected claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9, 12-14, and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a source device, the source device capable of connecting to another NVMe over fabrics device and send and receiving data” recited in claim 22 and “sending NVMe over Fabrics data from the source device” recited in claim 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the claim 1 limitations “through the Network Interface to the remote host as an initiator” and “in End-Point mode is controlled by the external host as PCIe master” are considered indefinite because it is unclear if “the remote host” and “the external host” are the same as “a Host” of claim 1. 
Figure 1 of Applicant’s Drawings filed 03/19/2021 shows only a single Host Root-Complex (Fig. 1, 102).
Thus, it is unclear that the remote host and the external host are the same host as “a Host”. Examiner suggests amending the limitations as “through the Network Interface to the host as an initiator” and “in End-Point mode is controlled by the host as PCIe master”, thereby indicating that they are all the same Host. 

Regarding claim 3, the claim 3 limitation “Logic Module that may have an eCPU” is considered indefinite because it is unclear if “may have” suggests that the eCPU is not a necessary limitation.
Examiner suggests amending the limitation as “Logic Module that has an eCPU”, thereby indicating that it is a necessary limitation. 

Regarding claim 5, the claim 5 limitation “the logic module may comprise one or more” is considered indefinite because it is unclear if “may comprise” suggests that the limitation is not a necessary limitation. 
Examiner suggests amending the limitation as “the logic module comprises one or more”, thereby indicating that it is a necessary limitation. 

Regarding claim 6, the claim 6 limitation “Root-Complex modes may be set” is considered indefinite because it is unclear if “may be set” suggests that the limitation is not a necessary limitation. 
Examiner suggests amending the limitation as “Root-Complex modes is set”, thereby indicating that it is a necessary limitation. 

Regarding claim 9, the claim 9 limitation “the said CPU may read one or more” is considered indefinite because it is unclear if “may read” suggests that the limitation is not a necessary limitation. 
Examiner suggests amending the limitation as “the said CPU reads one or more”, thereby indicating that it is a necessary limitation. 

Regarding claim 12, the claim 12 limitations “to the remote host as an initiator” and “controlled by the external host” are considered indefinite because it is unclear if “the remote host” and “the external host” are the same as “a host” of claim 12. 
Figure 1 of Applicant’s Drawings filed 03/19/2021 shows only a single Host Root-Complex (Fig. 1, 102).
Thus, it is unclear that the remote host and the external host are the same host as “a host”. Examiner suggests amending the limitations as “to the host as an initiator” and “controlled by the host”, thereby indicating that they are all the same host. 

Regarding claim 13, the claim 13 limitation “The system in claim 12” is considered indefinite because claim 12 does not mention a system and thus it is unclear if “The system” is the same as “An apparatus” of claim 12.
Examiner suggests amending the limitations as “The apparatus in claim 12”, thereby referencing the apparatus of claim 12. 

Regarding claim 22, the claim 22 limitations “the system comprising: a source device” and “a storage controller, the storage controller comprising” is considered indefinite because it is unclear if “a source device” and “a storage controller” are the same as the ones mentioned in the prior claim 22 limitation “between a source device and a storage controller”. 
Examiner suggests amending the limitations as “the system comprising: the source device” and “the storage controller, the storage controller comprising”, thereby indicating that they are the same source device and storage controller as in the prior limitation. 

Regarding claim 25, the claim 25 limitation “and optionally writes all or part” is considered indefinite because it is unclear if “optionally” suggests that the write is not a necessary limitation.
Examiner suggests amending the limitation as “and writes all or part”, thereby indicating that it is a necessary limitation. 

Regarding claim 28, the claim 28 limitation “and optionally sends all or part” is considered indefinite because it is unclear if “optionally” suggests that the sends is not a necessary limitation.
Examiner suggests amending the limitation as “and sends all or part”, thereby indicating that it is a necessary limitation. 

Claims 2, 4, 7-8, 14, 23-24, 26-27, and 29 are rejected because they are dependent on the rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 12-13, 22, 24-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (US 2019/0065433) in view of Sgrosso (US 7,631,128).

Regarding claim 1, Voigt teaches a Storage Controller system comprising: a Network Interface (Fig. 1, 112, RNIC), a Flash Memory (Fig. 1, 102, SSD), a Storage Controller, the Storage Controller (Fig. 1, 116, Storage Controller) comprising: a PCIe connector coupled to a Network Interface (Fig. 1, Storage Controller 116 is coupled to PCIe bus 106 which is further coupled to RNIC 112), storage interface logic coupled to Flash Memory (Fig. 3 Same Embodiment as Fig. 1, 330, Virtualization Computation coupled to storage 102), a PCIe functional element that supports PCIe modes (Paragraph 0031, software intensive virtualization functionality remains with the CPU 114; for example; in the storage controller 116.  The CPU 114 remains in control of data layout, address translation, parity consistency and fault recovery); and a Host (Fig. 1, 122, Host), the host coupled to the network interface (Fig. 1, Host 122 Coupled to RNIC 112; Paragraph 0043, A host (initiator) 122 uses an RNIC 124 to connect to an Ethernet network 108.  Likewise, a solid state disk (SSD) appliance 110 (target) contains an RNIC 112 which may have direct access capabilities to reach the SSDs 102), the flash memory coupled to the Storage Controller (Fig. 1, 106, Bus; Paragraph 0043, the RNIC 112, SSDs 102 and a CPU 114, e.g., in a storage controller or local maintenance system, are all connected to the PCIe bus 106), and the network interface coupled with the Storage Controller (Fig. 3, 334, Communications Between Controller 114 and SSD 102), and the Storage Controller acting as a PCIe slave in End- Point mode is controlled by the external host as PCIe master, to transfer frames to and from Flash Memory (Fig. 3, 306, Command Line; Paragraph 0049, The data flow is described with respect to the labeled lines. As indicated by line 306, a read or write command received from a host 122 is routed to the layout template selector 302 and staged for transmission to the CPU 114). 
Voigt does not explicitly teach a PCIe master/slave storage controller that transmits/receives frames to a host. 
Sgrosso teaches a Storage Controller, the Storage Controller comprising: a PCIe connector coupled to a network interface (Figs. 1 & 2, 109, PCIe Connection to I/O Module 200 of Fig. 2); a PCIe functional element that supports both End-Point and Root-Complex modes (Fig. 1A, Destination Storage Processor with Master and Slave Sections); and a Host (Fig. 1A, Source Storage Processor), the host coupled to the network interface (Fig. 1A, Packet Switching Network Interfaces), the flash memory coupled to the Storage Controller (Fig. 1 Same Embodiment as Fig. 1A, Storage Processor 108 Coupled to Storage Devices 104), and the network interface coupled with the Storage Controller (Fig. 1, 230A, Port), whereby the Storage Controller, acting as a PCIe master in Root-Complex mode (Figs. 1 & 2, 108, Storage Processor Containing 202, Root Complex; Col. 5, Lines 55-57, The I/O module 200 (FIG. 2) is connected to a commercially available root complex 202, here, for example, an Intel root complex), sends frames from Flash Memory through the Network Interface to the remote host (Col. 8, Lines 16-22, the one of the SPs producing a request packet for transmission may be considered as a source SP 108 and the one of the SPs receiving the transmitted request packet may be considered as the destination SP 108, as shown in FIG. 1A) as an initiator (Fig. 1A & Fig. 4, Master), and the Storage Controller acting as a PCIe slave in End- Point mode is controlled by the external host as PCIe master, to transfer frames to and from Flash Memory (Fig. 1A & Fig. 4, Slave; Col. 8, Lines 33-38, FIG. 1A, when a request packet is sent from one SP 108 to the network for execution by the same SP 108, during transmission of the packet the components are acting as master components and during receipt of the request packet, the components are acting as slave components). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient bidirectional communications within a packet switching and PCIe storage system, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 2, Voigt in view of Sgrosso teaches the system of claim 1. Voigt further teaches whereby the network interface is one or more of the following: PCIe bridge, PCIe to Ethernet converter, Ethernet NIC, an InfiniBand NIC, a Fibre Channel Adapter (Paragraph 0043, A host (initiator) 122 uses an RNIC 124 to connect to an Ethernet network 108.  Likewise, a solid state disk (SSD) appliance 110 (target) contains an RNIC 112 which may have direct access capabilities to reach the SSDs 102, for example, over a PCIe bus 106). 

Regarding claim 3, Voigt in view of Sgrosso teaches the system of claim 1. Voigt further teaches whereby the Storage Controller comprises one or more of the following: PCIe connector, PCIe PHY, PCIe L/T Multi-Mode RC/EP/BR, Logic Module that may have an eCPU, Application Logic, Memory Buffer, Storage Logic, SAS/SATA Interface, Storage Interface Logic (Fig. 4A, Storage Interface Logic 330 Coupled to PCIe Bus Connections 106; Paragraph 0026, CPU 114 may be coupled to the storage 118 by a bus where the bus may be a communication system that transfers data between various components of the storage controller 116.  In examples, the bus may include a Peripheral Component Interconnect (PCI) bus, an Industry Standard Architecture (ISA) bus, a PCI Express (PCIe) bus).

Regarding claim 4, Voigt in view of Sgrosso teaches the system of claim 1. Voigt further teaches whereby the Storage Controller comprises Storage Interface logic (Paragraph 0056, redundancy engine 332 acknowledges transactions to the SSDs 102 by transmitting an indication of the physical address for each part of a transaction to the SSD 102 responsible for that part, as indicated by line 334) connecting the Storage Controller to one or more of the following: Flash memory, PCIe Storage Device, SAS/SATA Storage Device (Fig. 4A, 324, Flash Memory Devices).

Regarding claim 5, Voigt in view of Sgrosso teaches the system of claim 1. Voigt teaches whereby the Storage Controller comprises a logic module, the logic module may comprise one or more of the following: embedded CPU, hardware registers, hardware multiplexors, hardware ram blocks (Fig. 1, 114, CPU; Paragraph 0026, CPU 114 may include any processing resource, such as a single core processor, a dual-core processor, a multi-core processor, a number of processors, a computing cluster, a cloud sever, or the like).

Regarding claim 6, Voigt in view of Sgrosso teaches the system of claim 1. Voigt does not explicitly teach the PCIe functional element with End-Point and Root-Complex modes. 
Sgrosso teaches whereby the PCIe functional element End- Point and Root-Complex modes may be set by one or more of the following methods: a writing a value in a settable register, a hardware pin that is connected to power or ground, an SOC metal mask option, a value read in from an SOC JEDEC port, a value read in from two or more pins (Col. 6, Line 67, A Base Address Register (BAR 0) "DSA decoder" 301 examines the packet to determine whether it is a DSA transfer (i.e., DSA request) or a non-DSA transfer… Col. 9, Lines 5-15, a DSA transfer by-passes the data pipe section 500 and message engine 600 in both the source storage processor 108 and the destination storage processors 108 and passes, in effect, from the CPU 204 of the source storage processor 108, through a master DSA 400M (FIGS. 4, 4A and 4C), through one of the two packet switching networks 112A, 112B (FIG. 4A) to a slave DSA 400S (FIG. 4, 4B and FIG. 4C) of the addressed one of the destination storage processors 108).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient bidirectional communications within a packet switching and PCIe storage system, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 7, Voigt in view of Sgrosso teaches the system of claim 1. Voigt does not explicitly teach simultaneous Root/End-Point functions.
Sgrosso teaches whereby the Storage Controller functions as a Root Complex on a first port while simultaneously the Storage Controller functions as an End-Point on a second port (Figs. 4 & 4C, Master and Slave Sections via different Ports; Col. 7, Lines 21-26, DSA section 400 (FIG. 4) is connected to: the first one of the pair of switching networks 112A via port 230A through an SRIO Router 900A and SRIO "A" end point 1000A; and the second one of the pair of switching networks 112B via port 230B through an SRIO Router 900B and SRIO "B" end point 1000B).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sgrosso and include simultaneous master/slave section communications in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient bidirectional communications within a packet switching and PCIe storage system, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further improving bandwidth capabilities by allowing full support of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 9, Voigt in view of Sgrosso teaches the system of claim 7. Voigt further teaches whereby the Storage Controller comprises an embedded CPU, the said CPU may read one or more of the PCIe frame fields for a received PCIe frame (Fig. 1, 114, CPU; Paragraph 0050, For each part of the data transfer, an intent record 310 with a unique identifier is created describing that part.  The intent record 310 includes the original host address, length of that part of the data, and the role the SSD 102 is to play in the data transfer as specified by the layout, e.g., master or slave.  The intent record 310 is also staged for transmission to the CPU 114… Paragraph 0055, virtualization computation module 330, functionally performed by the CPU 114, receives the command 306, intent record 310, and state information and determines the correct physical addresses for all the parts of the data on all of the SSDs 102). 

Regarding claim 10, Voigt teaches a method for forwarding data from a flash memory (Fig. 1, 102, SSD) device through a storage controller (Fig. 1, 116, Storage Controller) to a remote host (Fig. 1, 122, Host) through a network interface device (Fig. 1, 112, RNIC), the method comprising: upon startup the Storage Controller in PCIe mode configures external PCIe devices, the Storage Controller then transferring data between the flash memory and the remote host through the network interface device (Fig. 1, 114, CPU; Paragraph 0050, For each part of the data transfer, an intent record 310 with a unique identifier is created describing that part.  The intent record 310 includes the original host address, length of that part of the data, and the role the SSD 102 is to play in the data transfer as specified by the layout, e.g., master or slave.  The intent record 310 is also staged for transmission to the CPU 114… Paragraph 0055, virtualization computation module 330, functionally performed by the CPU 114, receives the command 306, intent record 310, and state information and determines the correct physical addresses for all the parts of the data on all of the SSDs 102). 
Voigt does not explicitly teach a PCIe master/slave storage controller that transmits/receives frames to a host. 
Sgrosso teaches the method comprising: upon startup the Storage Controller in root complex mode configures external PCIe devices (Fig. 1A, Destination Storage Processor with Master and Slave Sections; Col. 8, Lines 16-22, the one of the SPs producing a request packet for transmission may be considered as a source SP 108 and the one of the SPs receiving the transmitted request packet may be considered as the destination SP 108, as shown in FIG. 1A), the Storage Controller then transferring data between the flash memory and the remote host through the network interface device (Fig. 1A & Fig. 4, Slave; Col. 8, Lines 33-38, FIG. 1A, when a request packet is sent from one SP 108 to the network for execution by the same SP 108, during transmission of the packet the components are acting as master components and during receipt of the request packet, the components are acting as slave components).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient bidirectional communications within a packet switching and PCIe storage system, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 12, Voigt teaches an apparatus for transferring data between a host (Fig. 1, 122, Host) coupled to a network interface controller (Fig. 1, 112, RNIC) and flash memory (Fig. 1, 102, SSD), the apparatus comprising: a Storage Controller (Fig. 1, 116, Storage Controller), the storage controller comprising: a PCIe connector coupled to a Network Interface (Fig. 1, Storage Controller 116 is coupled to PCIe bus 106 which is further coupled to RNIC 112), storage interface logic coupled to Flash Memory (Fig. 3 Same Embodiment as Fig. 1, 330, Virtualization Computation coupled to storage 102), and a PCIe functional element that supports PCIe modes (Paragraph 0031, software intensive virtualization functionality remains with the CPU 114; for example; in the storage controller 116.  The CPU 114 remains in control of data layout, address translation, parity consistency and fault recovery), whereby the Storage Controller is coupled to the Flash Memory and the Network Interface Controller (Fig. 1, 106, Bus; Paragraph 0043, the RNIC 112, SSDs 102 and a CPU 114, e.g., in a storage controller or local maintenance system, are all connected to the PCIe bus 106), and the Storage Controller acting as a PCIe slave in End-Point mode is controlled by the external host as PCIe master to transfer frame to and from Flash Memory (Fig. 3, 306, Command Line; Paragraph 0049, The data flow is described with respect to the labeled lines. As indicated by line 306, a read or write command received from a host 122 is routed to the layout template selector 302 and staged for transmission to the CPU 114). 
Voigt does not explicitly teach a PCIe master/slave storage controller that transmits/receives frames to a host. 
Sgrosso teaches a Storage Controller, the Storage Controller comprising: a PCIe connector coupled to a network interface (Figs. 1 & 2, 109, PCIe Connection to I/O Module 200 of Fig. 2); and a PCIe functional element that supports both End-Point and Root-Complex modes (Fig. 1A, Destination Storage Processor with Master and Slave Sections); whereby the Storage Controller is coupled to the flash memory (Fig. 1 Same Embodiment as Fig. 1A, Storage Processor 108 Coupled to Storage Devices 104) and the network interface controller (Fig. 1, 230A, Port), whereby the Storage Controller, acting as a PCIe master in Root-Complex mode (Figs. 1 & 2, 108, Storage Processor Containing 202, Root Complex; Col. 5, Lines 55-57, The I/O module 200 (FIG. 2) is connected to a commercially available root complex 202, here, for example, an Intel root complex), transfers data between the Flash Memory through the Network Interface to the remote host (Col. 8, Lines 16-22, the one of the SPs producing a request packet for transmission may be considered as a source SP 108 and the one of the SPs receiving the transmitted request packet may be considered as the destination SP 108, as shown in FIG. 1A) as an initiator (Fig. 1A & Fig. 4, Master), and the Storage Controller acting as a PCIe slave in End-Point mode is controlled by the external host as PCIe master to transfer frame to and from Flash memory (Fig. 1A & Fig. 4, Slave; Col. 8, Lines 33-38, FIG. 1A, when a request packet is sent from one SP 108 to the network for execution by the same SP 108, during transmission of the packet the components are acting as master components and during receipt of the request packet, the components are acting as slave components). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient bidirectional communications within a packet switching and PCIe storage system, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further improving bandwidth capabilities by allowing full support of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 13, Voigt in view of Sgrosso teaches the apparatus in claim 12. Voigt does not explicitly teach the PCIe functional element with End-Point and Root-Complex modes. 
Sgrosso teaches whereby the PCIe functional element End- Point and Root-Complex modes may be set by one or more of the following methods: a writing a value in a settable register, a hardware pin that is connected to power or ground, an SOC metal mask option, a value read in from an SOC JEDEC port, a value read in from two or more pins (Col. 6, Line 67, A Base Address Register (BAR 0) "DSA decoder" 301 examines the packet to determine whether it is a DSA transfer (i.e., DSA request) or a non-DSA transfer… Col. 9, Lines 5-15, a DSA transfer by-passes the data pipe section 500 and message engine 600 in both the source storage processor 108 and the destination storage processors 108 and passes, in effect, from the CPU 204 of the source storage processor 108, through a master DSA 400M (FIGS. 4, 4A and 4C), through one of the two packet switching networks 112A, 112B (FIG. 4A) to a slave DSA 400S (FIG. 4, 4B and FIG. 4C) of the addressed one of the destination storage processors 108).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow efficient bidirectional communications within a packet switching and PCIe storage system, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 22, Voigt teaches a system for transferring NVMe over Fabrics data (Paragraph 0024, the NVM express (NVMe) protocol has been promulgated for accessing SSDs 102 over a Peripheral Component Interconnect Express (PCIe) bus or network 106.  Further, the NVM over fabrics (NVMf) protocol has been promulgated for propagating the NVMe protocol over Ethernet 108 using remote direct memory access (RDMA)) between a source device (Fig. 1, 122, Host) and a storage controller (Fig. 1, 116, Storage Controller), the system comprising: the source device, the source device capable of connecting to another NVMe over fabrics device (Fig. 1, 122, Host Coupled to 102, SSD via RNIC) and send and receiving data (Paragraph 0043, A host (initiator) 122 uses an RNIC 124 to connect to an Ethernet network 108.  Likewise, a solid state disk (SSD) appliance 110 (target) contains an RNIC 112 which may have direct access capabilities to reach the SSDs 102), the storage controller, the storage controller comprising: eCPU (Fig. 1, 114, CPU), the eCPU used to execute instructions to service receive NVMe over Fabrics data and is used to execute instructions to send and receive data over storage logic (Fig. 4A, Storage Interface Logic 330 Coupled to PCIe Bus Connections 106; Paragraph 0026, CPU 114 may be coupled to the storage 118 by a bus where the bus may be a communication system that transfers data between various components of the storage controller 116.  In examples, the bus may include a Peripheral Component Interconnect (PCI) bus, an Industry Standard Architecture (ISA) bus, a PCI Express (PCIe) bus), whereby the source device is coupled to the storage controller and NVMe over fabrics data is exchanged between the source device and the storage controller (Fig. 3, 306, Command Line; Paragraph 0049, The data flow is described with respect to the labeled lines. As indicated by line 306, a read or write command received from a host 122 is routed to the layout template selector 302 and staged for transmission to the CPU 114). 
Voigt does not explicitly teach a storage controller buffer. 
Sgrosso teaches the storage controller comprising: a buffer (Fig. 2, 210, Local/Remote Memory), the buffer used to receive NVMe over Fabrics data (Col. 6, Lines 59-64, message packet, user data packet and maintenance packet transfers from the local/remote memory 210 (FIG. 2) to the PCIE/SRIO Controller 212 are referred to as store forward (SF) transfers and transfers directly from the CPU 204 which by-pass the local/remote memory 210 are low latency or DSA transfers), eCPU (Fig. 2, 206, CPU), the eCPU used to execute instructions to service receive NVMe over Fabrics data and is used to execute instructions to send and receive data over storage logic (Col. 8, Lines 66, message packet, user data packet and maintenance packet transfers from the local/remote memory 210 (FIG. 2) to the PCIE/SRIO protocol controller 212 are referred to as store forward (SF) transfers and transfers directly from the CPU 204 which by-pass the local/remote memory 210 are low latency or DSA transfers), whereby the source device is coupled to the storage controller and NVMe over fabrics data is exchanged between the source device and the storage controller (Fig. 1A & Fig. 4, Slave; Col. 8, Lines 33-38, FIG. 1A, when a request packet is sent from one SP 108 to the network for execution by the same SP 108, during transmission of the packet the components are acting as master components and during receipt of the request packet, the components are acting as slave components).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination via the use of a storage controller buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to create bidirectional transmission speed compatibility via data buffering, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 24, Voigt in view of Sgrosso teaches the system of claim 22. Voigt teaches wherein the system further comprising one or more of the following NVMe over Fabrics transport protocols: TCP, RDMA, Fibre Channel (Paragraph 0024, the NVM over fabrics (NVMf) protocol has been promulgated for propagating the NVMe protocol over Ethernet 108 using remote direct memory access (RDMA)).

Regarding claim 25, Voigt teaches a method for transferring NVMe over Fabrics data (Paragraph 0024, the NVM express (NVMe) protocol has been promulgated for accessing SSDs 102 over a Peripheral Component Interconnect Express (PCIe) bus or network 106.  Further, the NVM over fabrics (NVMf) protocol has been promulgated for propagating the NVMe protocol over Ethernet 108 using remote direct memory access (RDMA)) between a source device (Fig. 1, 122, Host) and a storage controller (Fig. 1, 116, Storage Controller), the method comprising: sending NVMe over Fabrics data from the source device (Fig. 1, 122, Host Coupled to 102, SSD via RNIC), receiving NVMe over fabrics data by a storage controller (Paragraph 0043, A host (initiator) 122 uses an RNIC 124 to connect to an Ethernet network 108.  Likewise, a solid state disk (SSD) appliance 110 (target) contains an RNIC 112 which may have direct access capabilities to reach the SSDs 102), the storage controller comprising a eCPU (Fig. 1, 114, CPU), the eCPU executes instruction to service NVMe over Fabrics data and writes all or part of the data over storage logic to persistent storage (Paragraph 0040, Messages from the CPU 114 to the master and slave SSDs 102 sequence their states in such a way that old versions of data are not destroyed until consistent parity is committed). 
Voigt does not explicitly teach a storage controller buffer. 
Sgrosso teaches the storage controller receives data in a buffer (Fig. 2, 210, Local/Remote Memory; Col. 6, Lines 59-64, message packet, user data packet and maintenance packet transfers from the local/remote memory 210 (FIG. 2) to the PCIE/SRIO Controller 212 are referred to as store forward (SF) transfers and transfers directly from the CPU 204 which by-pass the local/remote memory 210 are low latency or DSA transfers), the storage controller comprising a eCPU (Fig. 2, 206, CPU), the eCPU executes instruction to service NVMe over Fabrics data (Col. 8, Lines 66, message packet, user data packet and maintenance packet transfers from the local/remote memory 210 (FIG. 2) to the PCIE/SRIO protocol controller 212 are referred to as store forward (SF) transfers and transfers directly from the CPU 204 which by-pass the local/remote memory 210 are low latency or DSA transfers), and writes all or part of the data over storage logic to persistent storage (Fig. 1A & Fig. 4, Slave to Bank of Disk Drives 104; Col. 8, Lines 33-38, FIG. 1A, when a request packet is sent from one SP 108 to the network for execution by the same SP 108, during transmission of the packet the components are acting as master components and during receipt of the request packet, the components are acting as slave components).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination via the use of a storage controller buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to create bidirectional transmission speed compatibility via data buffering, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 27, Voigt in view of Sgrosso teaches the method of claim 25. Voigt teaches wherein the method further comprising one or more of the following NVMe over Fabrics transport protocols: TCP, RDMA, Fibre Channel (Paragraph 0024, the NVM over fabrics (NVMf) protocol has been promulgated for propagating the NVMe protocol over Ethernet 108 using remote direct memory access (RDMA)).

Regarding claim 28, Voigt teaches an apparatus for receiving and sending NVMe over Fabrics data (Paragraph 0024, the NVM express (NVMe) protocol has been promulgated for accessing SSDs 102 over a Peripheral Component Interconnect Express (PCIe) bus or network 106.  Further, the NVM over fabrics (NVMf) protocol has been promulgated for propagating the NVMe protocol over Ethernet 108 using remote direct memory access (RDMA)) comprising: a storage controller (Fig. 1, 116, Storage Controller), the storage controller comprising: a eCPU, the eCPU for executing software instructions (Fig. 1, 114, CPU), Storage Logic, the Storage Logic coupled to a storage channel or Storage Bus (Fig. 3, 330, Virtualization Computation coupled to NVMe/PCIe Bus) whereby the Storage Controller receives NVMe over Fabrics data and moves all or part of the data, the eCPU executes software instructions to service the NVMe over Fabrics frames and sends all or part of the data to the Storage Logic (Fig. 1, 114, CPU; Paragraph 0050, intent record 310 includes the original host address, length of that part of the data, and the role the SSD 102 is to play in the data transfer as specified by the layout, e.g., master or slave.  The intent record 310 is also staged for transmission to the CPU 114… Paragraph 0055, virtualization computation module 330, functionally performed by the CPU 114, receives the command 306, intent record 310, and state information and determines the correct physical addresses for all the parts of the data on all of the SSDs 102); the Storage Controller also sends NVMe over Fabrics data to other devices coupled to the Storage Controller (Fig. 3, 334, Communications Between Controller 114 and SSD 102). 
Voigt does not explicitly teach a storage controller buffer. 
Sgrosso teaches the Storage Controller comprising: a buffer (Fig. 2, 210, Local/Remote Memory; Col. 6, Lines 59-64, message packet, user data packet and maintenance packet transfers from the local/remote memory 210 (FIG. 2) to the PCIE/SRIO Controller 212 are referred to as store forward (SF) transfers and transfers directly from the CPU 204 which by-pass the local/remote memory 210 are low latency or DSA transfers), a eCPU (Fig. 2, 206, CPU) for executing software instructions (Col. 8, Lines 66, message packet, user data packet and maintenance packet transfers from the local/remote memory 210 (FIG. 2) to the PCIE/SRIO protocol controller 212 are referred to as store forward (SF) transfers and transfers directly from the CPU 204 which by-pass the local/remote memory 210 are low latency or DSA transfers), whereby the Storage Controller receives NVMe over Fabrics data and moves all or part of the data into a buffer (Fig. 1A & Fig. 4, Slave to Bank of Disk Drives 104; Col. 8, Lines 33-38, FIG. 1A, when a request packet is sent from one SP 108 to the network for execution by the same SP 108, during transmission of the packet the components are acting as master components and during receipt of the request packet, the components are acting as slave components); the Storage Controller also sends NVMe over Fabrics data from the buffer to other devices coupled to the Storage Controller (Fig. 2, Store-Forward Buffer & Outbound Message Ring; Col. 37, Lines 19-22, the Store-forward Buffer 240 (I/O module landing zone) is programmed into VSAR2, VEAR2 registers since only read and write requests from the packet switching network need to access the Store-forward Buffer 240).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Sgrosso and include a master/slave section in the storage controller of Voigt to perform PCIe packet switching and protocol conversion based on source/destination via the use of a storage controller buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to create bidirectional transmission speed compatibility via data buffering, thus reducing communication latencies (See Sgrosso: Col. 8, Lines 4-9), and further utilizing the full bandwidth of multiple communication protocols (See Sgrosso: Col. 30, Lines 5-9).

Regarding claim 29, Voigt in view of Sgrosso teaches the apparatus of claim 28. Voigt teaches wherein the apparatus further comprising support for one or more of the following NVMe over Fabrics transport protocols: TCP, RDMA, Fibre Channel (Paragraph 0024, the NVM over fabrics (NVMf) protocol has been promulgated for propagating the NVMe protocol over Ethernet 108 using remote direct memory access (RDMA)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt (US 2019/0065433) in view of Sgrosso (US 7,631,128) and further in view of Malwankar (US 2016/0162189).

Regarding claim 8, Voigt in view of Sgrosso teaches the system of claim 7. Voigt does not teach two or more PCIe ports. 
Malwankar teaches wherein the Storage Controller is comprised of two or more PCIe ports (Fig. 8, 102A, Controller Device Coupled to Switches 306A/B via different ports; Paragraph 0032, number of controller devices 102a-n may be connected to the number of storage devices 308a-n through the switch 306). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Malwankar and include a multiple PCIe port connections to different storage devices via PCIe switches.   
One of ordinary skill in the art would be motivated to make the modifications in order to increase the scalability of the storage system by enabling large quantities of storage to be connectable via PCIe ports and associated switches (See Malwankar: Paragraph 0066).

Claims 11, 14, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (US 2019/0065433) in view of Sgrosso (US 7,631,128) and further in view of Hashimoto (US 2016/0313943).

Regarding claim 11, Voigt in view of Sgrosso teaches the method of claim 10. Voigt does not explicitly teach whereby the data transferred between the flash memory and the storage controller uses ONFI. 
Hashimoto teaches whereby the data transferred between the flash memory and the storage controller uses ONFI (Fig. 4, 14, Controller coupled to 16, Flash Memory; Paragraph 0114, controller 14 is electrically connected to the flash memory 16 via a flash memory interface 21 such as Toggle and ONFI). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hashimoto and include an ONFI connection between the storage controller and flash memory of Voigt.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a commonly used and well-known data transmission protocol, thus complying with industry standards. 

Regarding claim 14, Voigt in view of Sgrosso teaches the apparatus of claim 12. Voigt does not explicitly teach whereby the data transferred between the flash memory and the storage controller uses ONFI. 
Hashimoto teaches whereby the data transferred between the flash memory and the storage controller uses ONFI (Fig. 4, 14, Controller coupled to 16, Flash Memory; Paragraph 0114, controller 14 is electrically connected to the flash memory 16 via a flash memory interface 21 such as Toggle and ONFI). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the apparatus to incorporate the teachings of Hashimoto and include an ONFI connection between the storage controller and flash memory of Voigt.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a commonly used and well-known data transmission protocol, thus complying with industry standards. 

Regarding claim 23, Voigt in view of Sgrosso teaches the system of claim 22. Voigt does not explicitly teach ONFI. 
Hashimoto teaches the system further comprising one or more of the following: ONFI channel coupled to storage logic which is coupled to the buffer (Paragraph 0112, write buffer (WB) 20 is a storage region where the data to be written is temporarily stored), NAND device coupled to the storage logic which is coupled to the buffer (Fig. 4, 14, Controller coupled to 16, Flash Memory; Paragraph 0114, controller 14 is electrically connected to the flash memory 16 via a flash memory interface 21 such as Toggle and ONFI). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hashimoto and include an ONFI connection between the storage controller and flash memory of Voigt.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a commonly used and well-known data transmission protocol, thus complying with industry standards. 

Regarding claim 26, Voigt in view of Sgrosso teaches the method of claim 25. Voigt does not explicitly teach ONFI. 
Hashimoto teaches the method further comprising an ONFI channel whereby all or part of the NVMe Fabrics data received (Fig. 4, 14, Controller coupled to 16, Flash Memory; Paragraph 0114, controller 14 is electrically connected to the flash memory 16 via a flash memory interface 21 such as Toggle and ONFI) is written by the eCPU through storage logic (Fig. 8, Storage Logic within Controller 14) to the ONFI channel (Paragraph 0112, write buffer (WB) 20 is a storage region where the data to be written is temporarily stored). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hashimoto and include an ONFI connection between the storage controller and flash memory of Voigt.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing a commonly used and well-known data transmission protocol, thus complying with industry standards. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0281040 discloses a PCIe NVM storage that contains multiple storage controllers capable of interfacing Virtual Machines based on virtual functions allocated to the VM’s. 
US PGPUB 2018/0024743 discloses storage devices containing PCIe switches coupled to storage controllers that perform PCIe data routing between host devices and the storage. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184